PER CURIAM.
Motion for an appeal from a judgment of the Boyd Circuit Court, Hon. Watt M. Prichard, Judge, convicting appellant, Molly Baldridge, of the second offense of unlawfully having intoxicating liquor in her possession in local option territory for the purpose of sale, and fixing her punishment at a fine of $200 and confinement in the county jail for 120 days.
After reading the briefs and the record and after considering the points raised and examining the authorities, we find no error prejudicial to the substantial rights of appellant.
The motion for appeal is overruled and the judgment is affirmed.